DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 26, 2021 has been entered.  Claims 1-8 and 21-30 are pending in the application.  Examiner has acknowledged applicant’s addition of new claims 21-30.  The presentation of new claims 21-30 have resulted in new rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 22: Claim 22 recites that features (unclear if necessarily plural) are selected from the group (singular) comprising “…a time stamp… an amplitude… an in-phase component… and out-of-phase component… and a frequency…,” all of which are recitations of singular items.  It is unclear if claim 22 
	Related to the above, claim 22 also recites an open-ended Markush group: “the features of the obtained acoustic signals are selected from the group comprising…”  In Ex parte Kiely the Appellant argued that the phrase “selection from the group comprising” was not improper because the Examiner allowed claims in another application with language and alleged that such phrasing was found proper in Multilayer Stretch Cling Film Holdings, Incorporated v. Berry Plastics Corporation, 831 F.3d 1350 (Fed. Cir. 2016). The PTAB disagreed.  The PTAB also cited MPEP § 2173.05(h), which states “[i]f a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  Therefore, claim 22 is rejected as being indefinite due to its recitation of an open-ended Markush group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 7, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over:
Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim)
Lipson et al. (U.S. 2009/0079977 A1) (hereinafter – Lipson).
Re. Claim 1: Sim teaches an analyte monitor (Abstract: glucose monitoring), the analyte monitor comprising:
a light emitter configured to emit light toward a target (Fig. 1: light emitter 110),
a sensor configured to sense acoustic waves generated by analyte molecules in the target in response to the light emitted by the light emitter (Fig. 1: photoacoustic detector 130),
	a resonance chamber sized to form a standing wave from generated acoustic waves (Fig. 1: acoustic resonator; Paragraph 0061: dimensions of the acoustic resonator depend on material of the chamber and resonant characteristics of the signal to be identified; Examiner notes that the phenomenon of resonance occurs from standing waves being generated), and
a signal processing module configured to obtain acoustic signals with the sensor of the analyte monitor (Paragraph 0008: “…obtaining a photoacoustic image of the skin from the PAS signal…”).
Sim does not teach the signal processing module configured to receive analyte concentration levels using a reference analyte monitor to form a training set, the reference analyte monitor and the first analyte monitor being different monitors.
Lipson teaches receiving analyte concentration levels using a reference analyte monitor to form a training set, the reference analyte monitor and the first analyte monitor being different monitors (Paragraph 0022: training set generated from known concentrations from an independent reference meter; Examiner notes that the feature of the reference sensor being invasive is sufficient to differentiate between the reference analyte monitor and first analyte monitor).  Lipson teaches analogous art in the technology of applying machine learning techniques to analyze glucose measurements (Abstract).

Lipson further teaches the signal processing module is configured to:
train an algorithm of the signal processing module of the analyte monitor using features of the obtained acoustic signals and the obtained analyte concentration levels of the training set (Paragraphs 0049-0050: cross-validation and application of training sets); and
after training of the algorithm, use the analyte monitor to estimate analyte concentration levels on the basis of the acoustic wave sensed by the sensor (Examiner notes that the claims do not utilize the output of the algorithm to estimate analyte concentration levels – the claims merely recite that an algorithm is trained, and then, separately, that an analyte monitor estimates analyte concentration levels on the basis of acoustic waves, which Sim performs in Paragraph 0047; Furthermore, Lipson generates a prediction Ypred, given by equation (6) in Paragraph 0050 after training the algorithm (Fig. 5)).
Re. Claim 2: Sim in view of Lipson teach the analyte monitoring system of claim 1.  Sim further teaches the analyte monitoring system wherein the light emitter is configured to emit light having a wavelength in the mid-infrared region (Paragraph 0019: “The light emitter may be configured to emit the light into a predetermined area of the skin while gradually increasing or decreasing a size of a wavelength of the light within a near -infrared (NIR) band or a mid-infrared (MIR) band”).
Re. Claims 6 and 7: Sim in view of Lipson teach the analyte monitoring system of claim 1.  Sim further teaches the analyte monitoring system wherein the sensor comprises a microphone (Paragraph 0022: “The photoacoustic detector may include a microphone and an amplifier…”).
With respect to claim 7, a microphone reads upon a narrower definition of a transducer, whereby sound waves are transduced into electrical signal.
Re. Claim 27: Sim in view of Lipson teach the analyte monitoring system of claim 1.  Sim further teaches the invention wherein the analyte molecules are glucose molecules (Abstract: glucose monitoring).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) 
Lipson et al. (U.S. 2009/0079977 A1) (hereinafter – Lipson)
Wang et al. (U.S. 2014/00266399 A1) (hereinafter – Wang).
Re. Claims 8 and 3: Sim in view of Lipson teach the analyte monitoring system according to claim 1, wherein Sim further teaches the invention wherein the resonance chamber comprises a resonance branch for formation of the standing wave and a measurement branch connecting the resonance branch to the sensor (Fig. 8: main cavity 121 and branch cavity 122 in communication with photoacoustic detector 130).
Sim in view of Lipson do not explicitly teach the invention wherein the measurement branch/sensor is positioned to be proximate to an anti-node of the standing wave formed in the resonance branch.

It would have been obvious to one having skill in the art before the effective filing date to have modified Sim in view of Lipson to locate the measurement branch (containing a sensor) to be proximate to an anti-node of the standing wave formed in the resonance branch, the motivation being that the anti-node is the point of greatest pressure variation, i.e., highest signal amplitude (Paragraph 0030). 
Alternatively or additionally, since Sim describes that amplification of the photoacoustic signal is a primary objective of the resonance chamber shown in Fig. 8, and that the height of the main branch varies the resonance characteristics of the signal (Paragraph 0061), placement of the measurement branch relative to an antinode of a standing wave would have been a case of routine optimization of the dimensions of the device.  Varying the height/diameter of the main chamber necessarily varies the position of the antinode of the standing wave relative to the measurement branch/sensor, wherein optimization of the dimensions of the main branch (resonance branch) would place the measurement branch proximate to the location of greatest waveform amplitude, i.e., the antinode, thus optimally amplifying the signal.
With respect to claim 3, placing the measurement branch proximate to the anti-node of the standing wave to be formed in the resonance branch also allows the sensor (within the measurement branch) to be positioned proximate to an antinode formed in the resonance branch, as required by claim 3.

Claims 4, 5, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) 
Lipson et al. (U.S. 2009/0079977 A1) (hereinafter – Lipson)
Reihman et al. (U.S. 2015/0119667 A1) (hereinafter – Reihman).
Re. Claims 4 and 23: Sim in view of Lipson teach the analyte monitoring system according to claim 1.  Sim in view of Lipson do not teach the system wherein the signal processing module is configured to determine whether the estimated analyte concentration level falls within one of two or more pre-determined ranges.
Reihman teaches a system wherein the signal processing module is configured to determine whether the estimated analyte concentration level falls within one of two or more pre-determined ranges (Paragraph 0007: “The device further comprises an alert interface configured to provide a first alert when the wearer's blood glucose value is within a predetermined range, and a second alert that the wearer's blood glucose value is outside the predetermined range”).  Reihman teaches analogous art in the technology of analyte monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sim in view of Lipson to have incorporated the determination of whether or not an analyte concentration falls within one of two or more pre-determined ranges as taught by Reihman, the motivation being that the user typically only needs to know whether analyte concentrations are high, low, or within acceptable ranges, as opposed to a precise value lacking context (Paragraph 0109).
The limitations of claim 23 are not differentiable from the limitations of claim 4; therefore, claim 23 is rejected analogously to claim 4.
Re. Claim 5, 25, and 26: Sim, Lipson, and Reihman teach the system according to claims 4 and 23.  Reihman also teaches the invention further comprising a transmitter configured to transmit a signal when the estimated analyte concentration level falls within one of the two or more pre-determined ranges (Paragraph 0109: transmission of glucose information falling within certain ranges; Paragraph 
The limitations of claim 25 are not differentiable from the limitations of claim 5; therefore, claim 25 is rejected analogously to claim 5.
With respect to claim 26, the citation of Riehman above also teaches the limitation “wherein the signal is a blood glucose concentration pre-determined range value or an alert signal.”  Examiner notes that such a signal may also read upon an alert signal, since such a transmission alerts the recipient of the transmission that a change in glucose concentration has occurred).
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) 
Lipson et al. (U.S. 2009/0079977 A1) (hereinafter – Lipson)
Blank et al. (U.S. 2004/0039271 A1) (hereinafter – Blank).
Re. Claim 21: Sim in view of Lipson teach the analyte monitoring system according to claim 1.  The invention of Sim teaches an analyte monitor which is non-invasive (Title; Fig. 1).  Lipson teaches that the reference analyte monitor may be an invasive glucose monitor, but does not specify that it is a continuous monitor.
Blank teaches the invention wherein the reference analyte monitor is a continuous glucose monitor having an invasive component and wherein the analyte monitor is non-invasive (Paragraph 
It would have been obvious to one having skill in the art before the effective filing date to have modified Sim in view of Lipson to include a continuous invasive/implantable glucose analyzer as taught by Blank, the motivation being that Blank, who teaches a similar technology to Lipson in the creation of a regression model to an invasive sensor, indicates that any reliable glucose monitor may be used as a reference sensor (Paragraph 0019), and furthermore indicates that an implantable continuous glucose sensor would be well-known to one of ordinary skill in the art (Paragraph 0012).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) 
Lipson et al. (U.S. 2009/0079977 A1) (hereinafter – Lipson)
Mahajan et al. (U.S. 2017/0119255 A1) (hereinafter – Mahajan).
Re. Claim 22: Sim in view of Lipson teach the analyte monitoring system according to claim 1.  Sim is silent regarding specific features of the photoacoustic signal to be used in a machine learning algorithm.  Lipson performs regression against the independent, i.e., reference, measurements of the 
Mahajan teaches a device which performs a regression of acoustic signals to known physiological signals, and also indicates that extracted features of the acoustic signals include at least what can be considered:
a time stamp (Paragraph 0055: “…1) event duration and time from start…”); 
an amplitude of the acoustic signals (Paragraph 0055: “…2) Peak Amplitude of Signal)…3) Average Amplitude of Signal…4) Maximum Amplitude of Envelope Signal”); and
a frequency of the acoustic signals (“…6) Maximum Value of Specified Frequency Band Energy…”).
Thus, It would have been obvious to one having skill in the art before the effective filing date to have modified Sim in view of Lipson to include performing regression of specific features of acoustic signals such as those delineated by Mahajan, the motivation being that Mahajan demonstrates that these specific physiological signals of acoustic signals can be utilized in a regression model to predict a desired physiological measurement (Paragraph 0056).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) 
Lipson et al. (U.S. 2009/0079977 A1) (hereinafter – Lipson)
Reihman et al. (U.S. 2015/0119667 A1) (hereinafter – Reihman)
Bhavaraju et al. (U.S. 2016/0081597 A1) (hereinafter – Bhavaraju).
Re. Claim 24: Sim, Lipson, and Reihman teach the analyte monitoring system according to claim 23, but do not teach the invention wherein the signal processing module is configured to determine a confidence level that the analyte concentration level falls within one of the two or more pre-determined ranges.
Bhavaraju teaches the invention wherein the signal processing module is configured to determine a confidence level that the analyte concentration level falls within one of the two or more pre-determined ranges (Paragraph 0295: “…the confidence level or usability of the data about the glycemic range, as well as the rate of change… is present on… user interfaces”).  Bhavaraju teaches analogous art in the technology of glucose monitoring (Paragraph 0014).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sim, Lipson, and Reihman to include a confidence level of a certain range of data as taught by Bhavaraju, the motivation being that the confidence level provides an indication of accuracy of the data (Paragraph 0265).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) 
Lipson et al. (U.S. 2009/0079977 A1) (hereinafter – Lipson)
Irisawa (U.S. 2013/0237802 A1) (hereinafter – Irisawa).
Re. Claim 28: Sim in view of Lipson teach the analyte monitoring system according to claim 1, but do not teach the invention wherein the signal processing module being configured to use the analyte monitor to estimate analyte concentration levels on the basis of acoustic waves sensed by the 
Irisawa teaches the invention further comprising amplifying and filtering of acoustic signals generated by the sensor in response to the sensed acoustic waves (Fig. 2: preamps 55, filter 66).  Irisawa teaches analogous art in the technology of acoustic imaging (Abstract). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Sim in view of Lipson to include amplification and filtering of the acoustic signal as taught by Irisawa, the motivation being that such amplification increases the signal strength of a weak electrical signal and secures a sufficient S/N ratio (Paragraph 0075), and filtering the signal removes unnecessary noise from the data (Paragraph 0080).
Re. Claim 29: Sim in view of Lipson teach the analyte monitoring system of claim 28.  Sim further teaches the invention wherein at least part of the amplifying and filtering of the acoustic signals is performed using the resonance chamber (Paragraph 0018: amplifying a PAS signal using at least one cavity and resonance properties; Examiner further notes that this operation is inherently performed by the mechanics of a resonant cavity since frequencies which are close to the resonant frequency are amplified and others are attenuated).
Re. Claim 30: Sim in view of Lipson teach the analyte monitoring system according to claim 1, but do not teach the invention wherein the signal processing module is configured to: 
convert the sensed acoustic waves into an analog electrical signal using the sensor; and 
convert the analog electrical signal into a digital electrical signal using an analog-to-digital converter.
Irisawa teaches the invention further configured to: 

convert the analog electrical signal into a digital electrical signal using an analog-to-digital converter (Irisawa: Fig. 2: A/D converter 60).
Examiner notes that although Sim in view of Lipson are silent regarding A/D conversion, such a step is common in signal processing.  It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include A/D conversion as taught by Irisawa in the system of Sim in view of Lipson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DEVIN B HENSON/               Primary Examiner, Art Unit 3791